DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Sep. 16, 2022 with respect to the amended claims have been acknowledged but not found persuasive.  Claims 1-21 are rejected.
	With respect to the amended independent claims, Applicant argues that the cited references do not teach that “the inspecting processing is not executed even when the printed material is read to generate a scanned image, when it is determined that the setting of the print job does not meet a condition under which an inspection can be executed, and the notification information indicating that the inspection processing has not been executed is output.”
	Examiner respectfully disagrees.  As prescribed by Ayukawa in [0054]: “In addition, in a case where correct images that correspond to pages that have been determined to not be a target for inspection are caused to be stored in the storage 20, in the execution of a correct image generation job, the controller 10 may not cause the reader 70 to read the pages that are not a target for inspection, or the controller 10 may also generate correct images for the pages that are not a target for inspection without storing the correct images in the storage 20…”  That is, scanned images are generated even for those that are not a target for inspection.
In terms of outputting notification information indicating that the inspection processing has not been executed, Kaminaka teaches it in [p0133, p0137]: “when all pages of a correct answer job are inspection invalid pages, the user is notified of this…”  Notice, the notification in Kaminaka indicates that inspection is not to be performed.  It is a way to inform user an inspection status, which is independent of the function on generating a scanned image.  Since the notification is performed upon a decision made on not executing inspection after generating a scanned image as prescribed by Ayukawa, the combined teaching of the two for making the notification after generating a scanned image would have been obvious and produced the same result.
Therefore, given Ayukawa’s prescription on not executing inspecting process even when the printed material is read to generate a scanned image and Kaminaka’s notification to user of non-inspection status, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to notify information regarding inspection processing not being executed for a decision made on not executing inspection after generating a scanned image for reporting purpose.  

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 4, 5, 11, 13, 14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and in further view of Kaminaka (US Pub: 20200234421).
Regarding claim 1 (currently amended), Ayukawa teaches: An inspection system comprising: one or more controllers having one or more processors and one or more memories, the one or more controllers configured to [p0017]: determining whether a setting of a print job meets a condition under which an inspection can be executed [fig. 6: S105]; set information indicating the inspection instruction in a detail of the print job when it is determined that the setting of the print job meets the condition [p0055-p0057, p0059]; execute inspection processing which inspects the printed material on the basis of the scanned image and a reference image registered in advance according to the inspection instruction [p0065, p0066, p0068 and p0069], wherein the inspecting processing is not executed even when the printed material is read to generate a scanned image, when it is determined that the setting of the print job does not meet the condition [p0054 (The scanned images are generated even for those that are not a target for inspection.)].
Ayukawa does not teach notification.  In the same field of endeavor, Kaminaka teaches: output notification information, and the notification information indicating that the inspection processing has not been executed is output [p0133, p0137].  Kaminaka notifies user that a reference image is failed to be generated indicating non-inspection status.  
Therefore, given Ayukawa’s prescription on not executing inspecting process even when the printed material is read to generate a scanned image and Kaminaka’s notification to user of non-inspection status, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to notify information regarding inspection processing not being executed for a decision made on not executing inspection after generating a scanned image for reporting purpose.  
 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The inspection system according to claim 1, wherein the condition includes at least one of a paper type, a grammage, a paper size, and special processing [p0075]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The inspection system according to claim 1, further comprising: a user interface that displays a setting of the print job, wherein an inspection instruction using a reader is set for the print job through the user interface [p0036, p0059, fig. 5]. 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Ayukawa further teaches: The inspection system according to claim 4, wherein information displayed by the user interface includes identification information of the print job and information indicating an inspection method and the printing unit serving as an output destination [p0073, fig. 5 (automatic inspection on/off and state of machine)]. 
	Regarding claim 11 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The inspection system according to claim 1, further comprising: a unit that generates an inspection log including a result of the inspection by the inspecting unit [p0073].  
Claim 13 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Ayukawa’s further teaching on: A non-transitory computer-readable medium in which is recorded a program, the program causing a computer to [p0019].  

Claim 14 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claim 16 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaminaka further teaches: The inspection system according to claim 1, wherein the inspection system includes at least an image forming apparatus and an information processing apparatus that can communicate with the image forming apparatus [p0039]. 

	Claim 17 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Kaminaka’s further teaching on: a printer that prints an image based on a print job; a reader that reads a printed material and generates a scanned image [p0016]; and controllers configured to control whether or not to perform inspection by the inspection unit according to information indicating whether or not the inspection is to be performed when the print job including the information is received from an external apparatus [p0039, p0078, p0079].

Regarding claim 20 (previously presented), the rationale applied to the rejection of claim 17 has been incorporated herein.  Kaminaka further teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit to perform the inspection by causing the generation unit to read the printed material and generate the scanned image when the job includes information indicating that the inspection is to be performed [fig. 6: S103, S104].

Claim 21 (previously presented) has been analyzed and rejected with regard to claim 17.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Watanabe et al (JP Pub: 2012111200A) (Applicant submitted reference)
Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa in view of Kaminaka does not disclose variation of print job destination.  In the same field of endeavor, Watanabe et al teaches: The inspection system according to claim 1, wherein when a printing unit serving as a sending destination of the print job has been changed for the print job after the setting performed by the setting unit, the determination by the determining unit and the setting by the setting unit are redone. [p0005 (Different inspection processes are applied to different type of jobs.  Whether images are formed or not, inspection process and setting process can be performed.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to reevaluate inspection process after each setting change in order to update proper information.
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Mano (US Pub: 2017/0264754). 	Regarding claim 12 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Ayukawa further teaches: The inspection system according to claim 11, wherein the inspection log includes a total number of copies printed in the print job, a result of the inspection, a number of copies determined to be defective, and an image received from the image forming apparatus [p0073, p0046].  Ayukawa in view of Kaminaka does not report number of defective copies.  In the same field of endeavor, Mano teaches an inspection log includes a total number of copies printed in the print job and a number of copies determined to be defective [fig. 5].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include number of defective pages in the log/report for providing user related information.7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Berson (US Patent: 5,422,954).
Regarding claim 15 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa in view of Kaminaka does not disclose printing notification on a sheet surface.  For solving the same problem in terms of notification by printing on a sheet surface, Berson teaches: The inspection system according to claim 1, the information indicating that the inspection processing has not been executed in notified by printing the information on a sheet surface [claim 19].  Therefore, given Berson’s application on printing inspection data on document surface, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to print a message regarding inspection processing on a sheet as opposed to displaying the message for user preference.

8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Miyahara (US Pub: 2018/0059603).
Regarding claim 18 (previously presented), the rationale applied to the rejection of claim 17 has been incorporated herein.  Ayukawa in view of Kaminaka reads printed material.  In the same field of endeavor, Miyahara teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit not to perform the inspection by causing the generation unit not to read the printed material when the job includes information indicating that the inspection is not to be performed [fig. 3: S103-S105, p0002 (Reading a sheet occurs only when the sheet is to be inspected.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to only read sheet requiring inspection for process efficiency.

 Regarding claim 19 (previously presented), the rationale applied to the rejection of claim 17 has been incorporated herein.  Ayukawa in view of Kaminaka scans printed material.  In the same field of endeavor, Miyahara teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit not to perform the inspection by causing the generation unit not to generate the scanned image when the job includes information indicating that the inspection is not to be performed [fig. 3: S103-S105, p0002 (Scanning a sheet occurs only when the sheet is to be inspected.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to only read sheet requiring inspection for process efficiency.
 
Allowable Subject Matter
9.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674